DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 04/26/2021. In the applicant’s response, claims 1-20 were amended. Accordingly, claims 1-20 are pending and being examined. Claims 1, 19, and 20 are independent form.

3.	Claim Rejections under 35 USC § 101 are withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


6.	Claims 1-3, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaoka et al (US Pat. 10,558,846, hereinafter “Yamaoka”). 

Regarding claim 1, Yamaoka discloses an information processing apparatus (the face collation apparatus; see fig.1 and abstract), comprising: a control unit (the HW related features, such as CPU and display; see fig.3 and col.5, lines 34-51) configured to: 
control, when a user is unable to be identified in a feature quantity space based on a registered feature quantity of a registered user and an acquired feature quantity of the user, storage of the acquired feature quantity of the user in a storage unit as an unidentifiable feature quantity of a plurality of unidentifiable feature quantities in the feature quantity space, wherein the acquired feature quantity of the user corresponds to a feature quantity acquired from a face image of the user (to perform collation on a captured user face image based on the registered user images, when the captured user face image does not match the registered user image at image collator 13, the face collation apparatus may send the captured user face image into unregistered image storage 14; see col.6 lines 32-35); 
set an additional registration feature quantity based on a distribution of the plurality of unidentifiable feature quantities in the feature quantity space (to perform an additional registration, the face collation apparatus may select additional unregistered images from the unregistered image storage based on the display of the unregistered images; see ST202—ST205 of fig.4 and col.9 line 30—col.10 line 21; see also fig.7);
specify the user corresponding to the additional registration feature quantity; and register the additional registration feature quantity as a feature quantity of the user (the face collation apparatus may register the selected additional unregistered images under the assigned registration user name; see ST206—ST207 of fig.4 and col.10 line 22-49; see also fig.8).

Regarding claim 2, Yamaoka discloses the information processing apparatus according to claim 1, wherein the control unit specifies an area in which the unidentifiable feature quantities are gathered in the feature quantity space on a basis of the distribution, and sets the additional registration feature quantity in the area (see the checked images in fig.7).

Regarding claim 3, Yamaoka discloses the information processing apparatus according to claim 1, wherein the control unit performs an interaction with the user and specifies the user corresponding to the additional registration feature quantity (see box 41 of fig.6).

Regarding claim 19, 20, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al (US Pat. 10,558,846, hereinafter “Yamaoka”). 

Regarding claim 4, Yamaoka does not explicitly disclose “wherein the control unit determines a density of the unidentifiable feature quantity in the feature quantity space, and specifies the area in accordance with the density” as recited in the claim. However, Yamaoka does teach that the apparatus may calculate the number of unregistered person images in each group and select/specify the unregistered person image group of which the number of unregistered person images is large to perform the additional registration (see, e.g., col.7 lines 21-32). 
It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to modify the teaching of Yamaoka by determining a density of the unidentifiable feature quantity in the feature quantity space and specifying the area in accordance with the density since the number of unregistered person images in a group is analogous to “a density of the unidentifiable feature quantity in the feature quantity space” as recited in the claim, in order to improve the collation precision (Yamaoka; col.7 lines 21-32).

Regarding claim 5, Yamaoka discloses the information processing apparatus according to claim 4, wherein the control unit determines, as the density, the number of other unidentifiable feature quantities located in a range within a first distance with respect to a certain specific unidentifiable feature quantity (based on “a predetermined number”; see col.7 lines 33-45).

Regarding claim 6, Yamaoka discloses the information processing apparatus according to claim 5, wherein the control unit specifies the range within the first distance from the certain specific unidentifiable feature quantity if the density is equal to or larger than a predetermined threshold value (see col.7 lines 33-45).

Regarding claim 7, Yamaoka discloses the information processing apparatus according to claim 6, wherein the control unit sets the certain specific unidentifiable feature quantity as the additional registration feature quantity (see col.7 lines 21-45).

Regarding claim 8, Yamaoka does not explicitly disclose “wherein the control unit determines whether or not the interaction is started on a basis of a distance between the additional registration feature quantity and the acquired feature quantity of the user” as recited in the claim. However, Yamaoka does teach that the apparatus may determine whether or not a face image of a person differs from a person to be registered. If a face image of a person differs from a person to be registered, then the face image of the person is excluded from the additional registration. See col.10 lines 5-

Regarding claim 9, Yamaoka discloses the information processing apparatus according to claim 8, wherein the control unit starts the interaction if the distance between the additional registration feature quantity and the acquired feature quantity of the user is equal to or less than a second distance (If a face image of a person differs from a person to be registered, the face image of the person is excluded from the additional registration, otherwise he face image of the person is includes; see col.10 lines 5-21).

Regarding claim 10, Yamaoka discloses the information processing apparatus according to claim 9, wherein the control unit specifies an area in which the unidentifiable feature quantities are gathered in the feature quantity space on a basis of .

9.	Claims 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al (US Pat. 10,558,846, hereinafter “Yamaoka”) in view of Ganong et al (US Pub. 2019/0080155, hereinafter “Ganong”)

Regarding claim 11 Yamaoka does not disclose that “the control unit causes a voice of a conversation with the user to be output from an audio output unit and interacts with the user” as recited in the claim. However, a voice based command recognition technique is well known and widely used in the field of face recognition. As evidence, Ganong teaches that the control unit causes a voice of a conversation with the user to be output from an audio output unit and interacts with the user (The user may respond by providing user input using any available means, such as by clicking with a mouse, touchpad, key entry, or by responding with voice command input through voice recognition; see para.281). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Ganong into the teachings of Yamaoka by replacing the clicking input with 

Regarding claim 12, the combination of Yamaoka and Ganong discloses the information processing apparatus according to claim 11, wherein the control unit causes a voice of a question for the user to be output from the audio output unit and performs the interaction with the user (these features is obvious in view of Ganong; see para.281--282).

Regarding claim 13, the combination of Yamaoka and Ganong discloses the information processing apparatus according to claim 12, wherein the control unit is able to change a question format in the voice of the question (these features is obvious in view of Ganong; see para.281--282).

Regarding claim 18, the combination of Yamaoka and Ganong discloses the information processing apparatus according to claim 11, wherein the control unit acquires information of a voice of the user answered to the voice of the conversation output from .

Allowable Subject Matter
10.	  The subject matter of claims 14-17, in combination with the base claim and intervening claims, were not found in the prior art. Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments, with respects to claim 1, filed on 04/26/2021, have been fully considered but they are not persuasive. 

On page 14 of applicant’s response, applicant argues:
“Applicant submits that Yamaoka merely describes comparing the entire captured image with the already registered image of the person. However, Yamaoka in its entirety does not describe extracting feature quantities from a face image of the person such that the extracted feature quantities and feature quantities of the registered-person image are utilized to identify the person. Accordingly, Yamaoka cannot possibly describe determining that the person identification of the person in a feature quantity space based on a registered feature quantity of the registered-person image and extracted feature quantity of the face image of the person. ”
(The emphases added by applicant.)

The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. 

In the first instance, claim 1 does not recite “extracting feature quantities from a face image of the person such that the extracted feature quantities and feature quantities of the registered-person image are utilized to identify the person” as argued by applicant, but instead recites to identify a user face image “based on a registered feature quantity of a registered user and an acquired feature quantity of the user”. In the second instance, as explained in the rejections of the claims, Yamaoka clearly discloses: when a user is unable to be identified in a feature quantity space based on a registered feature quantity of a registered user and an acquired feature quantity of the user, storage of the acquired feature quantity of the user in a storage unit as an unidentifiable feature quantity of a plurality of unidentifiable feature quantities in the feature quantity space, wherein the acquired feature quantity of the user corresponds to a feature quantity acquired from a face image of the user (see col.6 lines 32-35). Specifically, wherein “the captured image” and “the registered-person image” in method in Yamaoka corresponds to “an acquired feature quantity of the user” and “a registered feature quantity of a registered user” in the claim, respectively; wherein both “the captured image” and “the registered-person image” in the method in Yamaoka are in “a 
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/8/2021